Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant has amended claim 8 and alleges the claim is now dependent on claim 1.  Applicant then asserts that because claim 1 is allowable, claim 8 should be rejoined.  
Applicant is respectfully notified that the restriction was FINAL as of the Non-Final Rejection dated 9/20/21.  The election was without traverse and the applicant has lost the right to traverse and/or request rejoinder.  Second, claim 8 is an independent claim.  It is directed to a product not a method.  Claims 8-13 remain FINALLY withdrawn without traverse.  Claim 15 is withdrawn as being dependent on a withdrawn claim. 
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 18 recites that the second is a single layer.  Original claim 7 requires that the second laminate consists of a multi-layer.  The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 

(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in claim 2 reciting “the first laminate is printed, metallized or coated on the barrier layer after being stretched and before being connected to the second laminate” is not supported by the specification.  As to the claim 4, the limitation reciting “the first laminate is printed on the barrier layer and/or on the substrate layer before being connected to the further laminate” is not supported by the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-7 and 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the barrier layer consisting of a barrier polymer.”  The applicant then recites “the barrier polymer comprises at least one of polyamide or ethylene vinyl alcohol copolymer.”  The claim modifies a closed limitation (consisting of) with an opened ended limitation (comprises at least one of).  The combination of this is incompatible and thus entirely unclear.  Claim 7 is indefinite because it recites the same limitations with respect to the second barrier polymer. 
Clam 2 is entirely unclear because it’s not clear how the first laminate can be printed onto layer that is already a layer (barrier layer) of the first laminate.  In otherwords, it’s unclear how an entire multi-layer laminate can be printed onto one of the layers of said multi-layer laminate.  Claim 4 is indefinite for the same reason. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires that the first laminate is printed on the barrier layer.  This limitation does not include all of the limitations of claim 1 because a printed layer cannot also be co-extruded.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Theis (EP 229715) in view of Yokura et al. (attached NPL) and further in view of Rees (US 3264272).
As to claim 1, 14 and 16, Theis discloses a method for producing a packaging laminate: comprising: co-extruding (p. line 40) a first laminate consisting of a substrate layer (first outer layer in five layer structure detailed on p. 3, lines 55-65) having an HDPE content of at least 70 vol.% (p.  3, line 31-41, outer layer can be HDPE and thus 100% HDPE, a connecting layer (first tie/core layer) and a barrier layer (second tie layer) consisting of a barrier polymer (p. 4, line 9), having a thickness of maximum 20% of the total thickness of the first laminate layer wherein the connecting layer is arranged between the substrate layer and the barrier layer (p. 4, line 9, p. 3, 10 – p. 4, line 10), bidirectionally stretching the co-extruded first laminate layer (p.4 lines 10-21), connecting the first laminate layer to a second laminate layer (second outer layer) having a polyethylene content of at least 80 vol.% (p. 3, line 35), wherein the second laminate layer is connected to the barrier layer of the first laminate layer (p. 4, line 9, p. 3, 10 – p. 4, line 10).
Thies does not disclose that the first laminate layer is bidirectionally stretched before being connected to the second laminate layer.  However, there are only a finite number of ways to perform the connecting – either before or after stretching, and connecting after bidirectionally stretching is known in the art as taught by Yokura and produces a good bond (p. 191, col 1).  The choice of connecting before or after stretching is thus a choice obvious to one of ordinary skill in the art absent unexpected results or criticality presented by the applicant. At the time the invention was made it would have been obvious to one of ordinary skill in the art to bidirectionally stretch the first laminate before connecting to the second laminate as such is one of the known finite solutions as taught by Yokura and thus obvious to one of ordinary skill absent unexpected results presented by the applicant.  Additionally, any changing the order of step is obvious to one of ordinary skill.  MPEP 2144.04.
Theis and Yokura do not expressly disclose the barrier polymer comprises EVOH copolymer.  However p.3, lines 17-18 of Theis suggest that some suitable known polymers are discloses in Rees.  Col 4, lines 1-3 of Rees discloses EVOH copolymer as a suitable polymer.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use EVOH copolymer as the barrier polymer as taught by Rees as such is a well-known and conventional copolymer in the art. 

As to claim 2, Yokura teaches to coat the surface of the laminate being connected to the second laminate (p. 192, col 2) to provide good adhesion.  Therefore, at the time the invention was made it would have been obvious to one of ordinary skill in the art to coat the barrier layer before connecting as taught by Yokura as such enables good adhesion.  As to coating before stretching, the first laminate is fully formed before being stretched. 
As to claims 3 and 6, Theis does not expressly disclose the substrate layer connected to a further laminate layer.  However, Theis discloses that additional layers can be added to the laminate (p. 3, line 1-10, 35-36).  It would have been obvious to one of ordinary skill in the art to connect a further multilayer laminate having an identical layer sequence and composition as the first laminate layer to the substrate layer of the first laminate layer as Theis disclose additional layers are known. 
As to claim 5, it would have been obvious to coat the further laminate layer as taught by Yokura for the reasons detailed above with respect to claims 2 and 4.
As to claims 7 and 17, Theis discloses the second laminate layer as detailed above but does not expressly disclose the layer sequence of claim 7.  However, Theis discloses that additional layers can be added to the laminate (p. 3, line 1-10, 35-36).  It would have been obvious to one of ordinary skill in the art for the second laminate layer to have the layer sequence as claimed in claim 7 wherein the barrier layer of the second laminate is connected to the first laminate substrate layer as additional layers, including barrier/sealing layers are known as taught by p. 3 lines 1-10.  Additionally, it would have been obvious to use a sealing layer attached the substrate layer of the second laminate as Theis discloses the substrate layer can be more than one layer (col 3, line 35-40), one of the more than one layers reads on the sealing layer.    

Response to Arguments
Applicant's arguments filed 12/20/21 with respect to the EVOH limitations have been fully considered but are moot in view of the new ground(s) of rejection. As to the number and order of layers recited in claims 1 and 7, applicant’s claim 1 does not exclude the connecting layer from consisting of more than one layer.  Theis connecting layer is more than one layer but still meets the amended claim.   With respect to the stretching, the applicant’s specification discloses an advantage to stretching before laminating the first laminate to the second laminate.  An advantage is NOT the same as unexpected to results.  The burden for demonstrating unexpected results is detailed in MPEP 716.02.  The examiner respectfully submits that the applicant fails to meet this burden.  Additionally, Yokura clearly discloses stretching before laminating as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748